office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-137571-16 uilc the honorable chris collins member u s house of representatives wehrle drive suite williamsville ny attention ---------------------- dear representative collins i am responding to your inquiry dated date on behalf of your constituent -------------------------------------- -------------------------asked about the rules on submitting medicare premium expenses as claims under a health_flexible_spending_arrangement health_fsa she also asked why she was required to enroll in the medicare program after experiencing renal failure -------------------------submitted her medicare premium expenses to her health_fsa for reimbursement the administrator of her health_fsa denied her claims citing to an irs regulation that prohibits the reimbursement of medical premiums see prop sec_1 k as stated in the proposed regulation and irs publication a health_fsa cannot reimburse health insurance premium payments medicare premiums are premiums for other health coverage and thus are not reimbursable expenses while health insurance premiums including medicare premiums are medical_expenses for purposes of the itemized_deduction for medical_expenses see publication the rules for health fsas do not allow them to be reimbursed by a health_fsa i am sorry -------------------------was unable to get her questions answered when she contacted us i have enclosed a copy of the regulation her health_fsa administrator referred to when denying her claim in response to her final question we do not administer the medicare program and therefore cannot answer her questions about the requirements to enroll in medicare conex-137571-16 coverage for individuals experiencing renal failure i hope this information is helpful if you need additional information please contact me or ------------------ of my staff at ---------------------- sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities enclosure
